  Exhibit 10.1


 
COVID-19 STIMULUS
 
CUSTOMER AGREEMENT
 
In using the services of Wood & Huston Bank ("Bank"), to submit a Small Business
Interruption Loan Application to the Small Business Administration ("SBA") under
the Cares Act, RumbleOn Inc. ("CLIENT") understands and agrees:
 
1. Client is responsible for instructing Bank regarding the amount of the loan
for which Client wishes to apply.
 
2. Client is responsible for supporting the requested loan amount with client's
own documentation, information and the accuracy of which is Client's sole
responsibility.
 
3. Client understands that submission of a loan application does not guarantee
that the SBA will approve or make the requested loan.
 
4. Client understands that the requested loan, if approved by the SBA, may or
may not qualify for forgiveness.
 
5. Client understands that if the requested loan does not qualify for
forgiveness, Client must repay the loan, under the terms contained in the loan
documents.
 
6. Client understands and agrees that Bank is not liable for delays in
transmission of the application or for any failure by the SBA to receive the
Application.
 
7. Client understands and agrees that Bank is not responsible for SBA's approval
or disapproval of the Application.
 
8. Client releases Bank from any claims arising out of Bank's submission of
Client's Application to the SBA.
 
9. If Client is not an individual, signing agent for Client warrants and
represents that he/she is duly authorized and empowered to execute this
document, the related Loan Application and Promissory Note, and any other
documents in connection with the loan contemplated by this Agreement.
 

Thomas Aucamp

 
 
/s/ Thomas Aucamp

 
Name
 
 
Signature

 

 
5/1/2020
Date
 
 
